Exhibit 99.5 FINANCIAL GUARANTY INSURANCE POLICY Trust:As described in Endorsement No. 1 Policy No.:51852-N Certificates: $70,119,000 IndyMac IMSC Mortgage Loan Trust 2007-HOA1, Mortgage Pass-Through Certificates, Series 2007-HOA1, Class A-1-2, $22,671,000 IndyMac IMSC Mortgage Loan Trust 2007-HOA1, Mortgage Pass-Through Certificates, Series 2007-HOA1, Class A-2-3, and $60,102,000 IndyMac IMSC Mortgage Loan Trust 2007-HOA1, Mortgage Pass-Through Certificates, Series 2007-HOA1, Class A-3 Date of Issuance:June 29, 2007 FINANCIAL SECURITY ASSURANCE INC. ("Financial Security"), for consideration received, hereby UNCONDITIONALLY AND IRREVOCABLY GUARANTEES to each Trustee for the benefit of each Holder, subject only to the terms of this Policy (which includes each endorsement hereto), the full and complete payment of Guaranteed Distributions with respect to the Certificates of the Trust referred to above. For the further protection of each Holder, Financial Security irrevocably and unconditionally guarantees payment of the amount of any distribution of principal or interest with respect to the Certificates made during the Term of this Policy to such Holder that is subsequently avoided in whole or in part as a preference payment under applicable law. Payment of any amount required to be paid under this Policy will be made following receipt by Financial Security of notice as described in Endorsement No. 1 hereto. Financial Security shall be subrogated to the rights of each Holder to receive distributions with respect to each Certificate held by such Holder to the extent of any payment by Financial Security hereunder. Except to the extent expressly modified by Endorsement No. 1 hereto, the following terms shall have the meanings specified for all purposes of this Policy."Holder" means the registered owner of any Certificate as indicated on the registration books maintained by or on behalf of the Trustee for such purpose or, if the Certificate is in bearer form, the holder of the Certificate."Trustee”, “Guaranteed Distributions” and “Term of this Policy” shall have the meanings set forth in Endorsement No. 1 hereto. This Policy sets forth in full the undertaking of Financial Security, and shall not be modified, altered or affected by any other agreement or instrument, including any modification or amendment thereto.Except to the extent expressly modified by an endorsement hereto, the premiums paid in respect of this Policy are nonrefundable for any reason whatsoever.This Policy may not be cancelled or revoked during the Term of this Policy.An acceleration payment shall not be due under this Policy unless such acceleration is at the sole option of Financial Security.THIS POLICY IS NOT COVERED BY THE PROPERTY/ CAUSALTY INSURANCE SECURITY FUND SPECIFIED IN ARTICLE 76 OF THE NEW YORK INSURANCE LAW. In witness whereof, FINANCIAL SECURITY ASSURANCE INC. has caused this Policy to be executed on its behalf by its Authorized Officer. FINANCIAL SECURITY ASSURANCE INC. By /s/ Doug Watson Authorized Officer A subsidiary of Financial Security Assurance Holdings Ltd. 31 West 52nd Street, New York, N.Y. 10019 (212) 826-0100 Form 101NY (5/89) 1 ENDORSEMENT NO. 1 TO FINANCIAL GUARANTY INSURANCE POLICY FINANCIAL SECURITY 31 West 52nd Street ASSURANCE INC. New York, New York 10019 TRUST: The Trust created by the Pooling and Servicing Agreement, dated as of June 1, 2007 among IndyMac MBS, Inc., as Depositor, IndyMac Bank, F.S.B., as Seller and Servicer, and Deutsche Bank National Trust Company, as Trustee and Supplemental Interest Trustee. INSURED CERTIFICATES: $70,119,000 IndyMac IMSC Mortgage Loan Trust 2007-HOA1, Mortgage Pass-Through Certificates, Series 2007-HOA1, Class A-1-2, $22,671,000 IndyMac IMSC Mortgage Loan Trust 2007-HOA1, Mortgage Pass-Through Certificates, Series 2007-HOA1, Class A-2-3, and $60,102,000 IndyMac IMSC Mortgage Loan Trust 2007-HOA1, Mortgage Pass-Through Certificates, Series 2007-HOA1, Class A-3 POLICY NO:51852-N DATE OF ISSUANCE:June 29, 2007 1.Definitions.For all purposes of this Policy, the terms specified below shall have the meanings or constructions provided below. Capitalized terms used herein and not otherwise defined herein shall have the meanings provided in the Pooling and Servicing Agreement unless the context shall otherwise require. "Business Day" means any day other than (i) a Saturday or Sunday, or (ii) a legal holiday or a day on which banking institutions in New York or California or the city in which the corporate trust office of the Trustee is located are authorized or obligated by law, executive order or governmental decree to be closed. "Scheduled Payments" means, with respect to each Distribution Date, without duplication, the distribution to be made to Holders in an aggregate amount equal to (i) with respect to any Distribution Date and each class of Insured Certificates, the amount, if any, by which the amount available to be paid as interest to such class of Insured Certificates, pursuant to the priority of payments set forth in the Pooling Agreement, is less than the related Class Optimal Interest Distribution Amount (provided however that the Policy will not cover interest accrued at a rate higher than the Adjusted Cap Rate or the Net WAC Cap) for the related Interest Accrual Period and the amount of any Realized Losses allocated to the applicable class of Insured Certificates for such Distribution Date and (ii) without duplication of amounts included in clause (i) above, to the extent unpaid on the Distribution Date occurring in July 2037, the remaining Class Certificate Balance of such class of Insured Certificates, after giving effect to all payments of principal of the Certificates on such Distribution Date, in each case in accordance with the original terms of the Certificates when issued and without regard to any amendments or modifications of the Certificates or the Pooling Agreement except amendments or modifications to which Financial Security has given its prior written consent.Financial Security may consent to any amendment of, or modification to, the Pooling and Servicing Agreement as permitted by the Pooling and Servicing Agreement; provided, however, that no such amendment or modification shall, without the consent of the Holder, change the entitlement of the Holder to payment under this Policy of any unpaid principal of the Insured Certificates due at final maturity, or any unpaid interest thereon due on any interest distribution date. Scheduled Payments will not include any Prepayment Interest Shortfalls, shortfalls resulting from the application of the Relief Act, any shortfalls resulting from the application of the Net Rate Cap, or any taxes or withholding or other charges imposed by any governmental authority.Scheduled Payments shall, in no event, include interest accrued at a rate higher than the Senior Adjusted Rate Cap.Scheduled Payments shall not include (x) any portion of a Scheduled Payment due to holders of any class of Insured Certificates because a notice and certificate in proper form as required by the Policy was not timely received by Financial Security and (y) any portion of a Scheduled Payment due to holders of any class of Insured Certificates representing interest on any unpaid interest accrued from and including the date of payment by Financial Security of the amount of such unpaid interest. 2 "Policy" means this Financial Guaranty Insurance Policy and includes each endorsement thereto. "Pooling and Servicing Agreement" means the Pooling and Servicing Agreement, dated as of June 1, 2007 among IndyMac MBS, Inc., as Depositor, IndyMac Bank, F.S.B. as Seller and Servicer, and Deutsche Bank National Trust Company, as Trustee and Supplemental Interest Trustee, as amended from time to time with the consent of Financial Security. "Receipt" and "Received" mean actual delivery to Financial Security and to the Fiscal Agent (as defined below), if any, prior to 12:00 noon, New York City time, on a Business Day; delivery either on a day that is not a Business Day, or after 12:00 noon, New York City time, shall be deemed to be receipt on the next succeeding Business Day. If any notice or certificate given hereunder by the Trustee is not in proper form or is not properly completed, executed or delivered, or contains any misstatement, it shall be deemed not to have been Received, and Financial Security or its Fiscal Agent shall promptly so advise the Trustee and the Trustee may submit an amended notice. "Term Of This Policy" means the period from and including the Date of Issuance to and including the date on which (i) the Class Certificate Balance of all of the Insured Certificates is zero, (ii) any period during which any payment on the Insured Certificates could have been avoided in whole or in part as a preference payment under applicable bankruptcy, insolvency, receivership or similar law has expired, and (iii) if any proceedings requisite to avoidance as a preference payment have been commenced prior to the occurrence of (i) and (ii), a final and nonappealable order in resolution of each such proceeding has been entered. "Trustee" means Deutsche Bank National Trust Companyin its capacity as Trustee under the Pooling and Servicing Agreement and any successor in such capacity. 2.Notices and Conditions to Payment in Respect of Scheduled Payments.Following Receipt by Financial Security of a notice and certificate from the Trustee in the form attached as ExhibitA to this Endorsement, Financial Security will pay any amount payable hereunder in respect of Scheduled Payments out of the funds of Financial Security on the later to occur of (a) 12:00 noon, NewYork City time, on the second Business Day following such Receipt; and (b) 12:00 noon, NewYork City time, on the Distribution Date to which such claim relates.Payments due hereunder in respect of Scheduled Payments will be disbursed by wire transfer of immediately available funds to the Policy Payments Account established pursuant to the Pooling and Servicing Agreement or, if no such Policy Payments Account has been established, to the Trustee. Financial Security shall be entitled to pay any amount hereunder in respect of Scheduled Payments, including any acceleration payment, whether or not any notice and certificate shall have been Received by Financial Security as provided above, provided, however, that by acceptance of this Policy the Trustee agrees to provide to Financial Security, upon Financial Security’s request to the Trustee, a notice and certificate in respect of any such payments made by Financial Security.Financial Security shall be entitled to pay principal hereunder onan accelerated basis if Financial Security shall so elect in its sole discretion, at any time or from time to time, in whole or in part, at an earlier Distribution Date than provided in the definition of "Scheduled Payments," if such principal would have been payable under the Pooling and Servicing Agreement were funds sufficient to make such payment available to the Trustee for such purpose.Scheduled Payments insured hereunder shall not include interest, in respect of principal paid hereunder on an accelerated basis, accruing from after the date of such payment of principal. Financial Security’s obligations hereunder in respect of Scheduled Payments shall be discharged to the extent funds are disbursed by Financial Security as provided herein whether or not such funds are properly applied by the Trustee. 3.Notices and Conditions to Payment in Respect of Scheduled Payments Avoided as Preference Payments.If any Scheduled Payment is avoided as a preference payment under applicable bankruptcy, insolvency, receivership or similar law, Financial Security will pay such amount out of the funds of Financial Security on the later of (a) the date when due to be paid pursuant to the Order referred to below or (b) the first to occur of (i) the fourth Business Day following Receipt by Financial Security from the Trustee of (A) a certified copy of the order of the court or other governmental body which exercised jurisdiction to the effect that the Holder is required to return principal or interest distributed with respect to the Insured Certificates during the Term Of This Policy because such distributions were avoidable as preference payments under applicable bankruptcy law (the "Order"), (B) a certificate of the Holder that the Order has been entered and is not subject to any stay and (C) an assignment duly executed and delivered by the Holder, in such form as is reasonably required by Financial Security and provided to the Holder by Financial Security, irrevocably assigning to Financial Security all rights and claims of the Holder relating to or arising under the Insured Certificates against the debtor which made such preference payment or otherwise with respect to such preference payment or (ii) the date of Receipt by Financial Security from the Trustee of the items referred to in clauses (A), (B) and (C) above if, at least four Business Days prior to such date of Receipt, Financial Security shall have Received written notice from the Trustee that such items were to be delivered on such date and such date was specified in such notice. Such payment shall be disbursed to the receiver, conservator, debtor-in-possession or trustee in bankruptcy named in the Order and not to the Trustee or any Holder directly (unless a Holder has previously paid such amount to the receiver, conservator, debtor-in-possession or trustee in bankruptcy named in the Order, in which case such payment shall be disbursed to the Trustee for distribution to such Holder upon proof of such payment reasonably satisfactory to Financial Security). In connection with the foregoing, Financial Security shall have the rights provided pursuant to the Pooling and Servicing Agreement. 2 4.Governing Law.This Policy shall be governed by and construed in accordance with the laws of the State of NewYork, without giving effect to the conflict of laws principles thereof. 5.Fiscal Agent.At any time during the Term Of This Policy, Financial Security may appoint a fiscal agent (the "Fiscal Agent") for purposes of this Policy by written notice to the Trustee at the notice address specified in the Pooling and Servicing Agreement specifying the name and notice address of the Fiscal Agent.From and after the date of receipt of such notice by the Trustee, (i) copies of all notices and documents required to be delivered to Financial Security pursuant to this Policy shall be simultaneously delivered to the Fiscal Agent and to Financial Security and shall not be deemed Received until Received by both and (ii) all payments required to be made by Financial Security under this Policy may be made directly by Financial Security or by the Fiscal Agent on behalf of Financial Security.The Fiscal Agent is the agent of Financial Security only and the Fiscal Agent shall in no event be liable to any Holder for any acts of the Fiscal Agent or any failure of Financial Security to deposit, or cause to be deposited, sufficient funds to make payments due under this Policy. 6.Waiver of Defenses.To the fullest extent permitted by applicable law, Financial Security agrees not to assert, and hereby waives, for the benefit of each Holder, all rights (whether by counterclaim, setoff or otherwise) and defenses (including, without limitation, the defense of fraud), whether acquired by subrogation, assignment or otherwise, to the extent that such rights and defenses may be available to Financial Security to avoid payment of its obligations under this Policy in accordance with the express provisions of this Policy.Nothing in this paragraph shall be construed to limit or otherwise impair Financial Security’s right to pursue recovery or claims (based on contractual rights, securities law violations, fraud or other causes of action) against any person or entity, or, except as provided in paragraph 3 of this Endorsement, to require payment by Financial Security of any amounts that have been previously paid or that are not otherwise due in accordance with the express provisions of this Policy or the Insured Certificates.Nothing in this Policy shall be construed to require payment to the extent any force majeure event or governmental act prevents Financial Security from performing its obligations under this Policy or such performance is otherwise rendered impossible, in which event Financial Security agrees to: (a) use commercially reasonable efforts to perform its obligations under this Policy notwithstanding such force majeure event, governmental act or impossibility of performance and (b) perform its obligations under this Policy promptly following cessation of such force majeure, governmental act or impossibility of performance. 7.Notices.All notices to be given hereunder shall be in writing (except as otherwise specifically provided herein) and shall be mailed by registered mail or personally delivered or telecopied to Financial Security as follows: Financial Security Assurance Inc. 31 West 52nd Street New York, NY10019 Attention:Managing Director – Transaction Oversight Re: IndyMac IMSC Mortgage Loan Trust 2007-HOA1 Policy No.:51852-N Telecopy No.:(212) 339-3518 Confirmation:(212) 826-0100 3 Financial Security may specify a different address or addresses by writing mailed or delivered to the Trustee. 8.Priorities.In the event any term or provision on the face of this Policy is inconsistent with the provisions of this Endorsement, the provisions of this Endorsement shall take precedence and shall be binding. 9.Exclusions From Insurance Guaranty Funds.This Policy is not covered by the Property/Casualty Insurance Security Fund specified in Article 76 of the New York Insurance Law. This Policy is not covered by the Florida Insurance Guaranty Association created under Part II of Chapter 631 of the Florida Insurance Code.In the event Financial Security were to become insolvent, any claims arising under this Policy are excluded from coverage by the California Insurance Guaranty Association, established pursuant to Article 14.2 of Chapter 1 of Part 2 of Division 1 of the California Insurance Code. 10.Surrender of Policy.The Trustee shall surrender this Policy to Financial Security for cancellation upon expiration of the Term Of This Policy. 4 Policy No:51852-N Date:June 29, 2007 IN WITNESS WHEREOF, FINANCIAL SECURITY ASSURANCE INC. has caused this Endorsement No.l to be executed by its Authorized Officer. FINANCIAL SECURITY ASSURANCE INC. By /s/ Doug Watson Authorized Officer Exhibit A To Endorsement 1 NOTICE OF CLAIM AND CERTIFICATE (Letterhead of Trustee) Financial Security Assurance Inc. 31 West 52nd Street New York, NY10019 Re: IndyMac IMSC Mortgage Loan Trust 2007-HOA1 The undersigned, a duly authorized officer of Deutsche Bank National Trust Company (the "Trustee"), hereby certifies to Financial Security Assurance Inc. ("Financial Security"), with reference to Financial Guaranty Insurance Policy No. 51852-N dated June 29, 2007 (the "Policy") issued by Financial Security in respect of the IndyMac IMSC Mortgage Loan Trust 2007-HOA1 Mortgage Pass-Through Certificates, Series 2007-HOA1, Class A-1-2, Class A­­-2-3 and Class A-3 (the "Insured Certificates"), that:­ (i)The Trustee is acting on behalf the Holders under the Pooling and Servicing Agreement. (ii)The sum of all amounts on deposit (or scheduled to be on deposit) in the Distribution Account and available for distribution to the Holders pursuant to the Pooling and Servicing Agreement will be $ (the "Shortfall") less than the Scheduled Payments with respect to the Distribution Date. (iii)The Trustee is making a claim under the Policy for the Shortfall to be applied to distributions of principal or interest or both with respect to the Insured Certificates. (iv)The Trustee agrees that, following receipt of funds from Financial Security, it shall (a)hold such amounts in trust and apply the same directly to the payment of Scheduled Payments on the Insured Certificates when due; (b)not apply such funds for any other purpose; (c)not commingle such funds with other funds held by the Trustee and (d)maintain an accurate record of such payments with respect to each Insured Certificate and the corresponding claim on the Policy and proceeds thereof and, if the Insured Certificate is required to be surrendered or presented for such payment, shall stamp on each such Insured Certificate the legend "$[insert applicable amount] paid by Financial Security and the balance hereof has been cancelled and reissued" and then shall deliver such Insured Certificate to Financial Security. (v)The Trustee on its behalf and on behalf of the Holders, hereby assigns to Financial Security (a) the rights of the Holders with respect to the Insured Certificates to the extent of any payments under the Policy and (b) any claims of and amounts due to the Holders in respect of securities law, fraud or other claims arising out of or relating to the offer and sale of the Insured Certificates. The foregoing assignments are in addition to,and not in limitation of, rights of subrogation otherwise available to Financial Security in respect of such payments.Payments to Financial Security in respect of the foregoing assignments shall in all cases be subject to and subordinate to the rights of the Holders to receive all Scheduled Payments in respect of the Insured Certificates.The Trustee shall take such action and deliver such instruments as may be reasonably requested or required by Financial Security to effectuate the purpose or provisions of this clause (v). Policy No:51852-N Date:June 29, 2007 (vi)The Trustee, on its behalf and on behalf of the Holders, hereby appoints Financial Security as agent and attorney-in-fact for the Trustee and each such Holder in any legal proceeding with respect to the Insured Certificates.The Trustee, on its behalf and on behalf of the Holders, hereby agrees thatFinancial Security may at any time during the continuation of any proceeding by or against the Trust under the United States Bankruptcy Code or any other applicable bankruptcy, insolvency, receivership, rehabilitation or similar law (an "Insolvency Proceeding") direct all matters relating to such Insolvency Proceeding, including without limitation, (A) all matters relating to any claim in connection with an Insolvency Proceeding seeking the avoidance as a preferential transfer of any distribution made with respect to the Insured Certificates (a "Preference Claim"), (B) the direction of any appeal of any order relating to any Preference Claim, at the expense of Financial Security but subject to reimbursement as provided in the Pooling and Servicing Agreement and (C) the posting of any surety, supersedes or performance bond pending any such appeal. In addition, the Trustee hereby agrees that Financial Security shall be subrogated to, and the Trustee, on its behalf and on behalf of each Holder, hereby delegates and assigns, to the fullest extent permitted by law, the rights of the the Trustee and each Holder in the conduct of any Insolvency Proceeding, including, without limitation, all rights of any party to an adversary proceeding or action with respect to any court order issued in connection with any such Insolvency Proceeding. (vii)Payment should be made by wire transfer directed to Policy Payments Account. Unless the context otherwise requires, capitalized terms used in this Notice of Claim and Certificate and not defined herein shall have the meanings provided in the Policy. Policy No:51852-N Date:June 29, 2007 IN WITNESS WHEREOF, the Trustee has executed and delivered this Notice of Claim and Certificate as of the day of
